UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6886



WILLIAM IRVIN MARABLE, SR.,

                                             Petitioner - Appellant,

          versus


G. M. HINKLE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-765-AM)


Submitted:   January 31, 2001            Decided:   February 22, 2001


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Irvin Marable, Sr., Appellant Pro Se. Thomas Drummond
Bagwell, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Irvin Marable, Sr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Marable v. Hinkle, No. CA-99-

765-AM (E.D. Va. filed June 12, 2000; entered June 14, 2000).   We

also deny Marable’s motions for appointment of counsel and for pro-

duction of court files or papers.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2